Mr. PRESIDING JUSTICE TRAPP, dissenting: The majority opinion abandons the rule which has been established and followed in the opinions of the supreme court. For such reasons I would reverse the trial court and remand for further proceedings. In People ex rel. James v. Lynch (1959), 16 Ill. 2d 380, 158 N.E.2d 60, petitioner alleged that he was not the person named in the indictment in a foreign State and that he had not been in that State on the date of the offense. The opinion determined that the burden of proof was on the petitioner to show that he was not the person named in the indictment, and that he was not in the demanding State at the appropriate time. In People ex rel. Webb v. Babb (1954), 5 Ill. 2d 35, 123 N.E.2d 822, the petitioner presented testimony through a number of witnesses that he was not in the demanding State on the date of the crime. The victim of the offense identified petitioner. The court stated that the issue was what degree of proof was required and announced the rule that discharge may be granted. “[0]nly when it is so conclusively proved that no question can be made that the person was not within the demanding State when the crime is said to have been committed can he be discharged. Thus the court may not weigh the evidence, or discharge the petitioner when the evidence on the fact of his presence in or absence from the demanding State is merely contradictory. [Citations.]” (Emphasis added.) 5 Ill. 2d 35, 41, 123 N.E.2d 822, 825. In People ex rel. Garner v. Clutts (1960), 20 Ill. 2d 447, 170 N.E.2d 538, petitioner introduced extensive testimonial and documentary evidence that he was not in the demanding State on the necessary date. The rebuttal evidence presented by the State was largely impeached. The court ruled that the trial court was not at liberty to weigh the contradictory evidence. People ex rel. O’Mara v. Ogilvie (1966), 35 Ill. 2d 287, 220 N.E.2d 172, reiterates that a court may not discharge a petitioner in habeas corpus when evidence of petitioner’s presence in the demanding State is merely contradictory. People ex rel. Maypole v. Meyering (1934), 358 Ill. 589, 193 N.E. 495, has been cited as holding that when there is an absence of identity of names, the burden of proof shifts to the State to prove the identity of petitioner. In Maypole, petitioner testified and denied that he was the person named. The court’s statement of a shift of burden of proof was made in the factual context that there was no rebuttal evidence presented by the State, no cross-examination and no impeachment of the petitioner’s testimony. As noted in In re Extradition of Leonard (1975), 27 Ill. App. 3d 870, 327 N.E.2d 480, in Maypole, there was a complete lack of a showing of identity. Here, in granting the writ, the trial court stated: “[I] think the defendant in this case has sustained his burden. I find the evidence insufficient to establish to overcome what he has established with reference that he isn’t this individual. There may be much evidence to show that he is the same person, however, the Court has been presented with it [sic] to contradict it.” It is apparent that there was competent evidence of identity established from the testimony of a qualified fingerprint expert, and that the trial court was weighing the evidence. The trial court erroneously weighed the contradictory evidence presented, and the order discharging the petitioner should be reversed.